Citation Nr: 1023933	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  08-04 746	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran served on active duty from October 1962 to 
October 1965.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  At service discharge in September 1965 it was noted that 
the Veteran had a perforated eardrum.  He currently has a 
diagnosis of tinnitus.

2.  The Veteran submitted competent lay evidence of 
continuity of tinnitus symptomatology from service to the 
present.  

3.  Tinnitus is reasonably shown to have had its origins 
during the Veteran's military service.


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, tinnitus was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).  In view of the 
complete grant of the benefits awarded in this case, there is 
no need for additional development or notice.  The Veteran is 
not prejudiced by the Board's appellate review.


Pertinent Statutes and Regulations for Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Where there is a chronic disease shown as such 
in service or within the presumptive period under 38 C.F.R. 
§ 3.307 so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances 
lay evidence of a nexus between the present disability and 
the symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
495-96 (1997); Hickson v. West, 12 Vet. App. 247, 253 (lay 
evidence of in-service incurrence is sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2009).  The benefit of the doubt rule is 
inapplicable when the evidence preponderates against the 
claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Factual Background and Analysis 

The Veteran maintains that his tinnitus is directly related 
to excessive noise exposure during service.  His DD Form 214 
indicates that he served as a vehicle mechanic during the 
Vietnam War.  In his April 2010 hearing testimony, he asserts 
that he was involved in a firefight in Qui Nohn in February 
1965.  At that time the Vietcong had blown up the hotel where 
company personnel were staying.  The Veteran took up a 
position on the roof and fired 20-30 magazines of a M14.  He 
testified stated that afterwards he sought treatment from the 
medic for ringing in his ears.  He testified that the 
tinnitus has continued up to the present.
The Veteran has also submitted information from internet 
websites pertaining to enemy attacks at Qui Nhon in February 
1965.  

With the exception of a perforated eardrum, which was noted 
at discharge, the Veteran's service treatment records (STRs) 
are negative for complaints, findings or treatment for 
hearing loss or tinnitus.  

There are also no medical records immediately after the 
Veteran's service discharge that contain a diagnosis of 
tinnitus.  In fact, the claims folder is devoid of any 
pertinent treatment records or other medical documents until 
an April 2006 VA examination report.  At that time the 
Veteran reported in-service noise exposure from rifle fire 
without hearing protection.  He denied any significant post-
service occupational as a self-employed paint contractor or 
any recreational noise exposure.  He stated that the onset of 
tinnitus occurred during a firefight in February 1965.  
Following audiometric examination, the examiner determined 
that the Veteran had moderate high frequency sensorineural 
loss with good word recognition and recurrent tinnitus.  The 
examiner concluded the tinnitus was less likely as not caused 
by or a result of military service on the basis that the 
Veteran' hearing was normal at separation and there were no 
complaints of tinnitus.  

In determining whether service connection is warranted for 
disease or disability, VA must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  In this case, the Veteran's perforated eardrum at 
service discharge and the absence of significant post-service 
excessive noise exposure is evidence in favor of the claim.  
Although the tinnitus was not diagnosed until many years 
after service, the Board is satisfied that it cannot be 
clearly dissociated from his military service.

Indeed, there is nothing else in the claims file, which would 
tend to establish that the claimed tinnitus is related to 
military service other than the Veteran's contentions and his 
2010 hearing testimony.  He has consistently indicated that 
his tinnitus began during service as a result of a firefight 
and has been constant since then.  See Falzone v. Brown, 
8 Vet. App. 398, 405 (1995) (lay statements are considered to 
be competent evidence when describing the features or 
symptoms of an injury or illness).  

Clearly the Veteran is competent to report that he has 
experienced tinnitus since service.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  So while the medical evidence of record 
does present questions, it is not sufficient as to totally 
reject the Veteran's contentions.  Therefore, the Board 
considers the Veteran's assertions competent evidence of 
continuity of symptomatology, linking his tinnitus to 
service.  

Resolving all doubt in the Veteran's favor, the Board finds 
that the evidence is in relative equipoise, and that service 
connection for tinnitus is warranted.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 3.102, 3.303(b).  


ORDER

Service connection for tinnitus is granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


